DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 and 21-33 in the reply filed on 3/22/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2022.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 31 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for forming a cold rolled, coated and post batch annealed steel sheet with compositions and properties as set forth in the examples of the specification (para [0069-0099], Tables 8-17), does not reasonably provide enablement for forming a cold rolled, coated and post batch annealed steel sheet with a composition comprising C 0.1-0.3%; Mn 1-3%; Si 0.5-3.5%; Al 0.05-1.5%; and Mo + Cr being between 0-1.0% and the final hole expansion being at least 80% greater than the initial hole expansion, and the final yield strength being at least 30% greater than the initial yield strength.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a method for forming a cold rolled, coated and post batch annealed steel sheet
(2) The state of the prior art
 	The art recognizes the existence of methods for forming a cold rolled, coated and post batch annealed steel sheet as set forth in the below 35 USC 102 and 103 rejections
(3) The relative skill of those in the art
	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification would possess the instantly claimed properties.

(5) The breadth of the claims
	Independent claim 1 is broad in that is allows for any number of additional unrecited elements to be present in the composition and does not positively recite elements which are present in every inventive example in the specification, such as niobium.  Independent claim 1 also does not specify a final hole expansion ratio or yield strength, merely specifying changes in hole expansion ratio and yield strength instead

(6) The amount of direction or guidance presented
	The specification only discloses examples of inventive steel compositions with compositions including additional unrecited elements such as niobium.  None of the inventive examples demonstrate annealing such that the final hole expansion ratio is greater than the initial hole expansion ratio: in examples 1 and 2, steel A, B, C, D and E (Tables 8-13), the initial hole expansion is not measured and as such the difference between the final hole expansion ratio and initial hole expansion ratio is not measurable, in example 3, Tables 14-16, all tempering experiments result in an increase in hole expansion ratio that is less than 80%.  Likewise, many of the examples in Tables 11, 13, 15 and 16 show a yield strength increase of less than 30% after annealing.  Table 17 allegedly shows YS and hole expansion ratios within the claimed ranges, but it is unclear if the examples fall within the scope of the instant invention because there is no composition associated with any of the sample numbers of Table 17.

(7) The presence or absence of working examples
	As stated above, the specification only discloses examples of inventive steel compositions with compositions including additional unrecited elements such as niobium.  None of the inventive examples demonstrate annealing such that the final hole expansion ratio is greater than the initial hole expansion ratio: in examples 1 and 2, steel A, B, C, D and E (Tables 8-13), the initial hole expansion is not measured and as such the difference between the final hole expansion ratio and initial hole expansion ratio is not measurable, in example 3, Tables 14-16, all tempering experiments result in an increase in hole expansion ratio that is less than 80%.  Likewise, many of the examples in Tables 11, 13, 15 and 16 show a yield strength increase of less than 30% after annealing.  Table 17 allegedly shows YS and hole expansion ratios within the claimed ranges, but it is unclear if the examples fall within the scope of the instant invention because there is no composition associated with any of the sample numbers of Table 17.


 (8) The quantity of experimentation necessary
	Since the specification clearly demonstrates that the instantly claimed properties may not be present in a steel sheet with a composition lying within the instantly claimed range heat treated at the temperature stipulated in the instant claims, and fails to demonstrate a single example in which the instantly claimed properties are met, one of ordinary skill in the art would be burdened with an undue amount of experimentation to determine which alloy compositions and heat treatments lead to  an increase in yield strength and hole expansion ratio commensurate in scope with the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the initial hole elongation.”  There is insufficient antecedent basis for this limitation in the claim.
Additionally, instant claim 12 recites “wherein the final total elongation is at least 25% greater than the initial hole elongation.”  This limitation is indefinite for multiple reasons.  First, it is unclear what “the initial hole elongation” is referring to.  Additionally, instant claim 12 appears to be directly comparing two different properties: total elongation and hole elongation.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-19 and 21-33 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/015239 A1 to  Arcelormittal Investigaci ón y Desarrollo, S.L (cited by applicant in IDS, hereinafter referred to as Arcelormittal).
Regarding claim 1, Arcelormittal discloses numerous specific examples of methods for forming a cold rolled, coated and post batch annealed steel sheet with compositions lying within the instantly claimed composition, such as Arcelormittal steel 1 which is an alloy comprising the following composition (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1), which lies within the instantly claimed composition as follows:
Element
Claimed wt%
Arcelormittal 1 wt%
Lies within?
C
0.1-0.3
0.17
Yes
Mn
1-3
1.81
Yes
Si
0.5-3.5
1.55
Yes
Al
0.005-1.5
0.65
Yes
Mo + Cr
0-1.0
Mo: 0.15
Yes
Fe
balance
Balance
Yes


Wherein the method comprises coating the cold rolled steel sheet with a zinc or zinc alloy coating, the cold rolled, coated steel sheet having an initial hole expansion, an initial yield strength, an initial tensile strength and an initial total elongation prior to post batch annealing; and post batch annealing the cold rolled, coated steel sheet at a tempering temperature of 200 °C (lying within a range from 150 to 650°C) (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1).
Regarding the limitations “the cold rolled, coated and post batch annealed steel sheet having a final hole expansion, a final yield strength, a final tensile strength and a final total elongation after post batch annealing; the final hole expansion being at least 80% greater than the initial hole expansion, and the final yield strength being at least 30% greater than the initial yield strength,” steel 1 of Arcelormittal demonstrates an increase in YS from 555 to 802 MPa, i.e. 45%, within the instantly claimed range of at least 30%, and a change in hole expansion from not measured to 17%.  The results are identical to example A of Table 10 of the instant specification.   When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Arcelormittal would be expected to have the same or similar properties as the instantly claimed steel because the steel of Arcelormittal appears to be identical to an inventive example in the instant specification.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 2, Arcelormittal discloses the steps of: hot rolling the steel sheet prior to coating the cold rolled steel sheet, the hot rolling having a hot rolling finishing temperature of 875 °C (lying within a range from 840 to 890°C); and coiling the hot rolled steel sheet at a coiling temperature of 580 °C (within a range from 500 to 650°C) (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1).
Regarding claims 3-6, 16, 23 and 29, Arcelormittal discloses  heating the cold rolled steel sheet at a rate of 25°C/h; isothermal tempering the cold rolled steel sheet at 200 °C for 5 hours; and cooling the cold rolled steel sheet at a rate of 25°C/h (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1).
Regarding claim 7, steel 1 of Arcelormittal demonstrates an increase in YS from 555 to 802 MPa, i.e. 45%, within the instantly claimed range of at least 40%, and a change in hole expansion from not measured to 17%.  The results are identical to example A of Table 10 of the instant specification.   When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Arcelormittal would be expected to have the same or similar properties as the instantly claimed steel because the steel of Arcelormittal appears to be identical to an inventive example in the instant specification.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 9 and 10, steel 1 of Arcelormittal lies within the instantly claimed ranges (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1).

Regarding claim 11, steel 1 of Arcelormittal has a final hole expansion of 17% and a final total elongation of 13.9% (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1), lying within the instantly claimed ranges.
Regarding claim 12, instant claim 12 is indefinite as set forth in the above 35 USC 112 rejection. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Arcelormittal would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding claim 13, steel 1 of Arcelormittal has an initial yield strength of 555 MPa and a final yield strength is from 802 MPa (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1), lying within the instantly claimed ranges.
Regarding claim 14, steel 1 of Arcelormittal has an initial tensile strength greater than the final tensile strength and the final tensile strength is 1195 MPa (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1), lying within the instantly claimed ranges.
Regarding claim 15 and 24-26, steel 1 of Arcelormittal has a final hole expansion of 17%, a final yield strength of 802 MPa, a final tensile strength of 1195 MPa, and a final total elongation of 13.9% (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1), lying within the instantly claimed ranges.
Regarding claims 17, 18, 21, 22, 27, the microstructure of Arcelormittal may consist of ferrite, bainitic ferrite and martensite including MA islands (Arcelormittal, page 2 line 20 – page 3 line 16).
Regarding claim 19, Arcelormittal discloses coiling the coated steel into at least one coil, after the coating step and prior to the post batch annealing step; and wherein the coating is by hot dip galvanizing in a bath of molten zinc or zinc alloy (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-3, Steel 1).
Regarding claim 28, steel 5 of Arcelormittal demonstrates a final tensile strength  less than the initial tensile strength and the final total elongation is 50% greater (lying within 25% greater) than the initial total elongation (Arcelormittal, abstract, Example 2, page 11 line 7 – page 12 line 25, Tables 5 and 6, Steel 5).
Regarding claims 30-33, steel 4 of Arcelormittal lies within the instantly claimed ranges (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-4, Steel 4).



Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/015239 A1 to Arcelormittal Investigaci ón y Desarrollo, S.L (cited by applicant in IDS, hereinafter referred to as Arcelormittal) as applied to claims 1-7, 9-19 and 21-33 above.
Regarding claim 8, steel 4 of Arcelormittal discloses a cold rolled steel sheet lying within the claimed range with the exception of Mn (Arcelormittal, abstract, Example 1, page 9 line 5 – page 10 line 15, Tables 1-4, Steel 4). The preferred Mn content of Arcelormittal is 2-2.5% (Arcelormittal, page 6 lines 19-25), identical to the instantly claimed range of 2-2.5% Mn.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Mn including the instantly claimed because Arcelormittal discloses the same utility throughout the disclosed ranges.

Claim(s) 1-7, 9-19 and 21-33 is/are rejected under 35 U.S.C. 103 as obvious over US 2014/242414 A1 to Minami (cited by applicant in IDS) in view of “Annealing of Steel” by Sahay.
Regarding claim 1, Minami discloses numerous specific examples of methods for forming a cold rolled, coated and post batch annealed steel sheet with compositions lying within the instantly claimed composition, such as Minami steel K which is an alloy comprising the following composition (Minami, abstract, Examples para [0194-0241], Table 1-2, Example K), which lies within the instantly claimed composition as follows:
Element
Claimed wt%
Minami K wt%
Lies within?
C
0.1-0.3
0.210
Yes
Mn
1-3
2.82
Yes
Si
0.5-3.5
0.94
Yes
Al
0.005-1.5
1.403
Yes
Mo + Cr
0-1.0
Mo: 0.20
Yes
Fe
balance
Balance
Yes


Wherein there is a zinc or zinc alloy coating on said cold rolled steel sheet; said coated steel sheet having been formed by cold rolling, zinc coating the cold rolled sheet and annealing said steel sheet after application of said zinc coating said annealing being performed at a temperature of 350 to 450 °C (Minami, abstract, Examples para [0194-0241]), within the instantly claimed temperature range.
Minami does not stipulate whether the annealing is batch annealing or continuous annealing.
Sahay discloses that batch annealing steel sheet and strip ensures that all carbon dissolved during annealing precipitates while cooling which results in excellent ductility (Sahay, page 297, “Annealing of Steel Sheet and Strip”).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to conduct the annealing of Minami as batch annealing as suggested by Sahay.  The motivation for doing so would be to ensure that all carbon dissolves during annealing precipitates while cooling which results in excellent ductility (Sahay, page 297, “Annealing of Steel Sheet and Strip”).
Regarding the limitation “said annealing being performed at a temperature between 150-650 °C for a period of time sufficient to increase the yield strength of the annealed cold rolled coated steel sheet by at least 30% compared to the as coated cold rolled steel sheet and to increase the hole expansion of the annealed cold rolled coated steel sheet by at least 80% compared to the as coated cold rolled steel sheet,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Minami would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and method of manufacturing.  Alternatively, Minami is concerned with ensuring high values for hole expansion ratio and yield strength.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of annealing time that achieve optimal results for yield strength and hole expansion ratio.
Regarding claim 2, Minami discloses the steps of: hot rolling the steel sheet prior to coating the cold rolled steel sheet, the hot rolling having a temperature between 850 °C and Ar3 (overlapping a range from 840 to 890°C); and coiling the hot rolled steel sheet at a coiling temperature of 600 to 750 °C (overlapping a range from 500 to 650°C) (Minami, para [0029]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Minami including the instantly claimed because Minami discloses the same utility throughout the disclosed ranges.
Regarding claims 3-6, 16, 23 and 29, Minami discloses tempering the cold rolled steel sheet at 350-450 °C (Minami, para [0199]). Sahay discloses that during batch annealing, the heating should last hours and the heating and cooling rates should be slow enough to ensure all carbon is dissolved during annealing precipitates upon cooling to ensure excellent ductility (Sahay, page 297, “Annealing of Steel Sheet and Strip,” Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of annealing time, heating rate and cooling rate that achieve optimal results for yield strength and hole expansion ratio.
Regarding claims 7, 13, 14 and 28, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Minami would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and method of manufacturing.  Alternatively, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of annealing time that achieve optimal properties.
Regarding claim 8, the Mn content of Minami is 1.30 to 3.50% (Minami, para [0099-0100]), overlapping the instantly claimed range of 2-2.5% Mn.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Mn including the instantly claimed because Minami discloses the same utility throughout the disclosed ranges.
Regarding claims 9, steel J of Minami lies within the instantly claimed ranges (Minami, Table 1).
Regarding claim 10, steel K of Minami lies within the instantly claimed ranges (Minami, Table 1).
Regarding claims 11, 15 and 24-26, the steel of Minami has a tensile strength of at least 900 MPa, a total elongation of at least 10%, a hole expansion value of at least 20%, and exemplary yield strength ranging from 469 to 1086 (Minami, para [0218], Tables 15-17).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Minami including the instantly claimed because Minami discloses the same utility throughout the disclosed ranges.
Regarding claim 12, instant claim 12 is indefinite as set forth in the above 35 USC 112 rejection. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Minami would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition and method of manufacturing.  
Regarding claims 17, 18, 21, 22, 27, the microstructure of Minami may consist of ferrite, bainitic ferrite and martensite including MA islands (Minami, Table 9).
Regarding claim 19, Minami discloses coiling the coated steel into at least one coil, after the coating step and prior to the post batch annealing step; and wherein the coating is by hot dip galvanizing in a bath of molten zinc or zinc alloy (Minami, para [0029]).
Regarding claims 30, steel K of Minami lies within the instantly claimed range (Minami, Tables 1 and 2).
Regarding claims 31 and 33, steel R of Minami lies within the instantly claimed ranges (Minami, Tables 1 and 2)
Regarding claim 32, steel J of Minami lies within the instantly claimed range (Minami, Tables 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738